Citation Nr: 0734181	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
disability rating for service-connected radicular symptoms of 
the third, fourth and fifth fingers of the left hand 
associated with degenerative disc disease of C5-6.

2.  Entitlement to an increased (compensable) initial 
disability rating for service-connected radicular symptoms of 
the third, fourth and fifth fingers of the right hand 
associated with degenerative disc disease of C5-6.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1978 to November 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's radicular symptoms of the third, fourth and 
fifth fingers of the left hand associated with degenerative 
disc disease of C5-6 are manifested by very mild subjective 
numbness.  There is no objective evidence of impairment which 
is analogous to mild incomplete paralysis of the ulnar nerve.

2.  The veteran's radicular symptoms of the third, fourth and 
fifth fingers of the right hand associated with degenerative 
disc disease of C5-6 are manifested by very mild subjective 
numbness.  There is no objective evidence of impairment which 
is analogous to mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for radicular symptoms of the third, fourth and fifth fingers 
of the left hand associated with degenerative disc disease of 
C5-6, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.124a, Diagnostic Code 8516 
(2007).

2.  The criteria for an initial compensable disability rating 
for radicular symptoms of the third, fourth and fifth fingers 
of the right hand associated with degenerative disc disease 
of C5-6, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.124a, Diagnostic Code 8516 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  In October 2002 and November 
2002, prior to the initial award of service connection, he 
was notified of the evidence not of record that was necessary 
to substantiate the claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  

As to the issue of a higher disability rating for the 
service-connected bilateral radicular symptoms of the third, 
fourth and fifth fingers associated with degenerative disc 
disease of C5-6 hemorrhoids, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection, he 
was provided notice as required by 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 in January 2005 regarding the claim for a 
higher rating.

With respect to the Dingess requirements, while the veteran 
had not been specifically informed as to the rules governing 
the assignment of effective dates, since the preponderance of 
the evidence is against the claims, any questions as to the 
appropriate ratings and effective dates to be assigned are 
moot.  See Dingess/Hartman, 19 Vet. App. at 473.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA, and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

The Board notes that the veteran has indicated that he is in 
receipt of Social Security Administration disability 
benefits.  When VA is put on notice of the existence of 
Social Security Administration records, it must generally 
seek to obtain those records before proceeding with an 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
However, during a VA examination in August 2004, the veteran 
reported that he was on disability for depression, which is 
not an issue that is currently before the Board.  Therefore, 
the absence of the records will have no bearing on the 
current issues on appeal.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in December 2002 and August 
2004.  The examinations were thorough in nature, based upon a 
review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  Under such circumstances, there is no duty 
to provide another examination or to obtain an additional 
medical opinion.  Id. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) -- that the present level of the 
veteran's disability is the primary concern in a claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

The RO granted service connection for radicular symptoms of 
the third, fourth and fifth fingers of each hand associated 
with degenerative disc disease of C5-6 by rating action dated 
in January 2003, and assigned a noncompensable disability 
rating, effective as of October 4, 2002, the date of claim.

The veteran's radicular symptoms of the third, fourth and 
fifth fingers of each hand have been rated pursuant to the 
rating criteria of Diagnostic Code 8516, which provides for 
rating paralysis of the ulnar nerve.  Pursuant to this code 
provision, a 10 percent disability rating is warranted when 
there is mild incomplete paralysis of the ulnar nerve of 
either hand.  A 20 percent is appropriate when there is 
moderate incomplete paralysis of the ulnar nerve of the minor 
extremity.  A 30 percent is appropriate when there is 
moderate incomplete paralysis of the ulnar nerve of the major 
extremity.  A 30 percent is also appropriate when there is 
severe incomplete paralysis of the ulnar nerve of the minor 
extremity.  A 40 percent is appropriate when there is severe 
incomplete paralysis of the ulnar nerve of the major 
extremity.  When there is complete paralysis of the ulnar 
nerve of the minor extremity, [the ``griffin claw'' 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened], a 50 percent is 
appropriate.  When the complete paralysis of the ulnar nerve 
is of the major extremity, the maximum 60 percent disability 
rating is awarded.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's radicular symptoms of the 
third, fourth and fifth fingers of each hand have been 
properly rated, respectively, at the noncompensable level.  

Specifically, a VA examination report dated in December 2002 
shows that the veteran reported experiencing weakness and 
numbness in the third, fourth, and fifth fingers, 
bilaterally.  He described treatment with some physical 
therapy and anti-inflammatories.  Physical examination of the 
bilateral upper extremities revealed 5/5 strength in all 
muscle groups.  He has 2+ and symmetric deep tendon reflexes.  
Sensation was diminished on bilateral third, fourth and fifth 
fingers.  There was no muscle atrophy of the hands.  The 
median, ulnar, and radial nerve motor functions were intact.  
The impression, in pertinent part, was radicular symptoms in 
the bilateral third, fourth, and fifth fingers.

A VA examination report dated in August 2004 shows that the 
veteran reported radiculopathy and increasing weakness and 
tingling in both hands, particularly in the last three 
fingers, bilaterally.  Physical examination revealed normal 
strength and muscle tone.  There was some mild thenar wasting 
of the right hand, and early bilateral Dupuytren's 
contracture of both hands which did not affect function of 
the third through fifth fingers.  There was a very faint 
decrease in both hands peripherally as compared to the 
shoulders, but no evidence of tinnels sign in either the 
right or left upper extremity.  Position sense and deep 
tendon reflexes were normal.  Electromyograph and nerve 
conduction studies of the bilateral upper extremities showed 
no significant abnormalities.  The diagnosis, in pertinent 
part, was very mild, subjective numbness in both hands.  The 
veteran reported that the numbness in the right hand was 
daily and did interfere with his doing physical work with 
that hand.  The examiner added that the veteran was disabled 
because of post-traumatic stress disorder (PTSD) and 
depression which were the major limiting factors in his 
ability to be employed.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
March 2005, the veteran asserted that he continued to 
experience numbness of the last three fingers in each hand.  
He added that this bilateral upper extremity disability had 
contributed to his losing his job of 13 years as a cable 
television technician.  He also included color photographs of 
the third through fifth fingers, and palm, of one hand.

The objective medical evidence of record indicates that since 
2002, the veteran made intermittent subjective complaints of 
bilateral weakness and numbness of the third, fourth, and 
fifth fingers of each hand.  However, at no time has there 
been any indication that the veteran's numbness was 
productive of mild incomplete paralysis of the radicular 
groups.  38 C.F.R. § 4.124a.  In December 2002, physical 
examination was within normal limits.  It was reported that 
the median, ulnar, and radial nerve motor functions were 
intact.  In August 2004 the diagnosis was very mild, 
subjective numbness in both hands.  Diagnostic studies of the 
bilateral upper extremities showed no significant 
abnormalities.  There have been no objective findings or 
verified report of any functional impairment of either hand 
due to the service-connected disabilities which is equivalent 
to mild incomplete paralysis of the ulnar nerve.

The Board has also considered rating the veteran's service-
connected disabilities under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
There has been no objective medical evidence of paralysis of 
the upper radicular group (Diagnostic Code 8510), middle 
radicular group (Diagnostic Code 8511), lower radicular group 
(Diagnostic Code 8512), musculospiral nerve (Diagnostic Code 
8514), median nerve (Diagnostic Code 8515), musculocutaneous 
nerve (Diagnostic Code 8517), circumflex nerve (Diagnostic 
Code 8518), or long thoracic nerve (Diagnostic Code 8519).  
38 C.F.R. § 4.124a (2007).

Given the foregoing findings, it is the determination of the 
Board that the service-connected radicular symptoms of the 
third, fourth and fifth fingers of the each hand associated 
with degenerative disc disease of C5-6 are not analogous to 
mild incomplete paralysis of the ulnar nerve and, therefore, 
a compensable disability rating is not warranted.

The Board thus concludes that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's service-connected radicular symptoms of the third, 
fourth and fifth fingers of each hand associated with 
degenerative disc disease of C5-6.  Accordingly, the appeal 
is denied.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran as required in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  However, 
there's been no assertion or showing that the veteran's 
radicular symptoms of the third, fourth and fifth fingers of 
either hand associated with degenerative disc disease of C5-6 
have caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extra schedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash, 8 Vet. 
App. at 222.


ORDER

An increased (compensable) initial disability rating for 
service-connected radicular symptoms of the third, fourth and 
fifth fingers of the left hand associated with degenerative 
disc disease of C5-6 is denied.

An increased (compensable) initial disability rating for 
service-connected radicular symptoms of the third, fourth and 
fifth fingers of the right hand associated with degenerative 
disc disease of C5-6 is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


